Citation Nr: 1436001	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  14-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) declining to reopen his claim for service connection for a low back disorder.  

The RO previously had denied this claim in a November 2009 rating decision that, when not appealed, had become a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2013).  In its more recent consideration of the petition to reopen this claim, the RO determined there was not the required new and material evidence since that earlier decision.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  So, too, must the Board make this threshold preliminary determination, however, regardless of what the RO concluded, because this initial determination affects the Board's jurisdiction to readjudicate this claim on its underlying merits.  Id.

The VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) of record indicates the Veteran is being represented by the Veterans of Foreign Wars of the United States (VFW).  On several occasions, he suggested that he was a member of the American Legion (AL), and there was some doubt as to which organization he wanted as his representative.  In June 2014 an official of the RO spoke with the Veteran and clarified that he is being represented in this appeal by the VFW.

On his June 2014 VA Form 9 (Substantive Appeal to the Board), the Veteran indicated that he wanted a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  He subsequently withdrew his hearing request, however, in a statement signed and dated later in June 2014.  38 C.F.R. § 20.704(e) (2013).


The additional issue of entitlement to service connection for bilateral hearing loss has been raised by the record (see November 2010 claim) but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate development and consideration.  38 C.F.R. § 19.9(b) (2013).

As for the claim that is before the Board, it has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a prior November 2009 rating decision, the RO last denied entitlement to service connection for a low back disorder.  The Veteran did not appeal that decision and no relevant evidence was received within one year of it.

2.  The additional evidence submitted since that decision is cumulative or redundant of evidence already of record and considered in that prior decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision earlier considering and denying entitlement to service connection for a low back disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2011 that fully addressed all notice elements and was sent prior to the initial RO decision, so in the preferred sequence.  Indeed, even had it not been, VA would only need to provide the necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This would preserve the intended purpose of the notice in that it still gives him meaningful opportunity to participate effectively in the adjudication of his claim.  In other words, it would rectify ("cure") any timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was provided notice regarding downstream disability ratings and effective dates as mandated by the Court in Dingess.  Finally, he was given appropriate notice under Kent.  The September 2011 letter discussed the reasons for the previous denial of service connection and described what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denials of this claim for service connection for a low back disorder.  He therefore has received all required notice concerning this claim.

VA also as mentioned has a duty to assist the Veteran in developing his claim.  This duty to assist includes assistance in the procurement of relevant records and providing an examination for an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  No VA examination or medical opinion need be provided with respect to a finally-decided claim, however, unless the claim is reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records (STRs), post-service VA clinical records, and post-service private medical records.  The file also contains the Veteran's written statements and a copy of an April 1966 letter that he wrote to his brother.  No VA examination was provided, but as explained no VA examination is necessary in a case such as this where a finally-decided claim is not reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

The Veteran is trying to reopen this previously-denied claim for service connection for a low back disorder.

Service connection is granted on a direct basis for disability due to disease contracted or injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for an arthritic disability of the low back can be established presumptively if it is shown that it incepted to a compensable degree (meaning to at least 10-percent disabling) within a year of the Veteran's separation from service - so in this particular instance meaning by June 1961.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition was first noted during service, the Veteran can also show continuity of symptomatology since service to establish the required correlation ("nexus") between his current disability and service, but the condition being claimed must be one of the conditions that is considered chronic (permanent), per se, according to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the prior November 2009 rating decision, the RO denied this claim of entitlement to service connection for a low back disorder on the basis that a low back disability was not shown in service or within a year of the Veteran's separation from service (meaning during the presumptive period).  He did not in response file a timely notice of disagreement (NOD) to initiate an appeal of that earlier decision, and no additional evidence pertinent to this claim was either physically or constructively associated with the claims file within one year of that prior rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, that November 2009 rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108.  Thus, the Board must consider whether new and material evidence has been submitted since that November 2009 decision to reopen this finally-decided claim.

In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim.  That is to say, there are just two, not three, requirements for successfully reopening a claim.

Newly-submitted evidence is presumed to be credible, albeit only for the limited purpose of determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

Regarding the low back disability, the evidence of record before November 2009 consisted of the STRs containing no mention of a low back disability, low back injury, any complaints regarding the low back, or any abnormal findings referable to the low back.  A March 1975 private medical treatment report attributed the Veteran's low back pain to muscle spasms.  At that time no back deformity or tenderness was apparent on objective physical examination, and no underlying diagnosis concerning his low back was rendered.  The evidence also showed that he had reported low back pain during an August 1979 VA examination, but that no objective disability involving his low back was ascertained.  A February 1990 private medical record indicated back arthralgia, and a July 2003 private medical record reflected a finding of lumbar spine degenerative changes.  His July 2009 claim for benefits indicated that his low back disability had incepted in April 1959, so during his military service.

The evidence submitted since the November 2009 disallowance consists of additional medical records showing degenerative changes in the low back, an August 2011 note from PWB, M.D., the Veteran's physician of 30 years, indicating the Veteran had a long history of osteoarthritis, partially due to aging, but that the Veteran believed it was also due to his service.  Dr. PWB mentioned osteoarthritis and degenerative joint disease, but he did not specify the relevant joint or joints.  The record on appeal also contains written statements from the Veteran and his wife.  His wife wrote that he had suffered from low back pain since service.  

The Veteran indicated that he was involved in an automobile accident before service but that any associated back injuries had healed and that he began suffering from back pain once in service - including during basic training and while stationed in Korea.  According to him, he sought treatment from medics during his service but was only given aspirin.  He also provided a letter he sent to his brother and family in April 1966 indicating he was seeking treatment for his back.

The RO originally denied service connection for a low back disability on a 
direct-incurrence basis.  Although the Veteran has acknowledged sustaining a back injury before his service, in the automobile accident mentioned, he stated that his injuries had healed by the time of his service.  To the extent that he resultantly may be claiming entitlement to service connection for a low back disability based on aggravation of a pre-existing condition, a claim based on a new theory of entitlement is not a new claim but rather constitutes an application to reopen the previously-denied claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim, and a Veteran must still present new and material evidence to reopen the claim).  Thus, he must still have new and material evidence to reopen his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Veterans Court(CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality (res judicata) of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  So in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Here, the evidence added to the record since the November 2009 rating decision is partially new because it was not previously considered by agency decision makers.  This new evidence, however, does not include any evidence that is not reiterative of evidence already of record, namely, that a low back disability exists and that it has its origins in service (as the Veteran asserted in his claim for benefits in July 2009).  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, the newly-submitted evidence does not trigger VA's duty to assist - including by providing a medical examination for a medical nexus opinion - because the newly-submitted evidence is merely cumulative with respect to the Veteran's arguments and because it does not contain any other evidence tending to show incurrence of a low back disability during his service or within a year of his separation from service.  In this circumstance, the Board finds that no new and material evidence has been received, and the claim of entitlement to service connection for a low back disorder consequently is not reopened and remains denied.  38 C.F.R. § 3.156.  And inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally-disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a low back disorder is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


